Title: To Thomas Jefferson from William Mullins, 13 June 1824
From: Mullins, William
To: Jefferson, Thomas


Dear Sir
Rose Mills amherst County Va
13th June 1824
I Recd a letter from my father anthony Mullins (who lives in Tennessee) a few days since requesting me to take the Depositions of Several persons deposing and stating That He the said anthony Mullins was a soldier in The United states service in time of the Revolutionary War; He particularly requested me to get your Deposition but as it is out of my power to come to you I will Take it as a great favor of you to Have it taken and send it in a letter to me at Rose mills Post office—you will remember little anthony Mullins who served medza at a place Called Colly you will understand that the old man wishes to get the pension that is Allowed old soldiers He writes me  family is small and that he is gett and frail and is now in need of any sh assistance—By Complying withe the above request as quick as possible you will very much obligeYour friend and obedient ServantWilliam Mullins